EX-99.28(e)(1)(b) THIRD AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS THIRD AMENDMENT dated as of the 12th day of November, 2012, to the Distribution Agreement dated as of November 1, 2003, as amended August 28, 2006 and January 29, 2010 (the “Agreement”), is entered into by and among Jacob Funds Inc., f/k/a Jacob Internet Fund Inc., a Maryland corporation (the “Corporation”), Jacob Asset Management of New York LLC, a New York limited liability company (the “Adviser”), and Quasar Distributors, LLC, a Delaware limited liability company (the “Distributor”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend said Agreement; and WHEREAS, Section 10, paragraph B of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto to reflect the addition of one series of the Corporation. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. JACOB FUNDS INC.QUASAR DISTRIBUTORS, LLC By: _/s/ Ryan I. JacobBy: /s/ James R. Schoenike Name: Ryan I. JacobName:James R. Schoenike Title: ChairmanTitle:President JACOB ASSET MANAGEMENT OF NEW YORK LLC By: _/s/ Ryan I. Jacob Name: Ryan I. Jacob Title: President 1 Amended Exhibit A to the Distribution Agreement – Jacob Funds Inc., f/k/a Jacob Internet Fund Inc. Fund Names Name of Series Effective Date Jacob Internet Fund November 1, 2003 Jacob Small Cap Growth Fund January 29, 2010 Jacob Wisdom Fund January 29, 2010 Jacob Micro Cap Growth Fund November 12, 2012 2
